Case 2:15-cr-00115-SPC-MRM Document 549 Filed 09/24/20 Page 1 of 2 PageID 10542




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                               CASE NO.: 2:15-cr-115-FtM-38MRM

 GORGE VARGAS


                                                   ORDER1

         Before the Court is pro se Defendant Gorge Vargas’ Notice of Intention to File a

 28 U.S.C. § 2255; Request for a Court Order Causing a Stay to the Tolling, or Adjustment

 to the Tolling for the Same and supporting Affidavit. (Doc. 547; Doc. 548). Three years

 ago, the Court sentenced Defendant to 400 months imprisonment for drug crimes. (Doc.

 443). The Eleventh Circuit affirmed Defendant’s conviction and sentence and issued its

 Mandate on January 27, 2020. (Doc. 513; Doc. 521). Defendant now asks the Court to

 extend the period for him to file a § 2255 motion because (1) he reads and speaks only

 Spanish; (2) the COVID-19 pandemic has limited his access to the law library and “jail

 house lawyer”; and (3) a tornado struck his prison and he was transferred to another

 facility where he does not have his personal property.

         Although the Court understands Vargas’ situation, it is without jurisdiction to extend

 the one-year period to file a § 2255 petition.              See 28 U.S.C. § 2255(f)(1) (requiring a

 motion to vacate, set aside, or correct a federal sentence to be filed within one year of the

 judgment becoming final). Because Vargas has not filed a § 2255 motion, there is no




 1
   Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide. The Court is also not responsible for a hyperlink’s availability and f unctionality, and a f ailed
 hyperlink does not affect this Order.
Case 2:15-cr-00115-SPC-MRM Document 549 Filed 09/24/20 Page 2 of 2 PageID 10543




 actual case or controversy. And without a case or controversy, this Court cannot consider

 his request for an extension of time to file a § 2255 motion. See Swichkow v. United

 States, 565 F. App’x 840, 844 (11th Cir. 2014). Any decision on an extension of time

 would be an improper advisory opinion on the timeliness of a § 2255 motion. Id. (citation

 omitted). What is more, the Court cannot construe Vargas’ motion to extend as the §

 2255 motion because it has no allegations supporting a claim for habeas relief. See id.

 at 842-43 (“Where a [pro se] motion, nominally seeking an extension of time, contains

 allegations sufficient to support a claim under section 2255, a district court is empowered,

 and in some instances may be required . . . to treat that motion as a substantive motion

 for relief under section 2255.”); United States v. Esquenazi, No. 09-21010-CR, 2015 WL

 13203446, at *2 (S.D. Fla. Oct. 20, 2015) (declining to construe a motion for extension of

 time as a § 2255 motion when the defendant did not “articulate[] any cognizable claim for

 relief under § 2255”). The Court thus denies Defendant’s request.

        Accordingly, it is now

        ORDERED:

        Defendant Gorge Vargas’ Notice of Intention to File a 28 U.S.C. § 2255; Request

 for a Court Order Causing a Stay to the Tolling, or Adjustment to the Tolling for the Same

 and supporting Affidavit (Doc. 547) is DENIED.

        DONE AND ORDERED in Fort Myers, Florida on this 24th day of September 2020.




 Copies: Counsel of Record




                                              2
